DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because Figures 3 and 4 use element number “20” but this number is not referenced in the specification. Please check if this is a typo in the drawings.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 Line 2: The recitation “a bottom of the receiving space” is indefinite. In light of the specification and the drawings, it appears that the through-hole (21) and the receiving space (22) are circular in cross-section, and that the through-hole appears to be a radially inward portion of the receiving space, and on a lower “bottom” portion of the receiving space is inconsistent with the disclosure since the through hole would be a “top” portion. For the purpose of this Office Action (in light of Applicant’s original disclosure), the through-hole will be interpreted to be located at an inner radial portion of the receiving space. Please advise.
Claim 8 is rejected due to its dependency on a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kyu (KR 2018-0071745-A) (hereinafter “Kyu 1”) in view of Hirose et al. (US 5,455,497), and Sekine (US 2015/0266185).
Regarding Claim 1, Kyu 1 discloses a joint of robot (see Examiner’s annotated version of Kyu 1 Fig. 1, hereinafter “Figure A”) comprising:  a first assembly comprising a first housing (see Figure A) and a first motor (see Figure A) arrangement within the first housing (see Figure A, showing that the first housing includes the housing that would hold the reduction gear and bearings as well as the housing that houses the motor). An ankle support (see Figure A, showing a “U” shaped ankle support) comprising two ends rotatably connected to the first housing (see Figure A, showing that front connection is through a rotary bearing, and for the ankle to allow the foot to pivot in a side to side manner would also have a second rotary bearing coupling the second end to the housing).

    PNG
    media_image1.png
    805
    890
    media_image1.png
    Greyscale

Kyu 1 does not disclose the particulars of a bearing assembly that couples the first housing to the ankle support nor which side of the housing the output shaft extends through to couple with the ankle support. However, Hirose, which is directed to the same field of one degree of freedom rotary robot joints (see Figs. 1 and 2, showing a rotary joint that pivots about axis 14 and couples a first link 10R to a second link 26R), teaches a first assembly (see Fig. 2, showing a motor 52 and a housing 50) comprising a first housing (50) and a first motor (52) arranged within the first housing (see Fig. 2) and comprising an output shaft (see Fig. 2, showing that the output shaft attaches to a pulley system 52 that drives the joint). Where the joint couples the first and second links on two opposite ends along the axis or rotation (see Fig. 2 showing an “one of the two ends” on the right side of the joint and an “other end” on the left side of the joint), with the “other end” side of the joint having an output shaft (see Fig. 2, showing that the motor has an output shaft coupled to pulley system 54) is being connected to the “other end” of the second link (see Fig. 2, showing that the output shaft through the pulley system 
The bearing assembly (see Figure B, showing a first bearing assembly) configured to connect an one end of the second link (see Figure B) to the housing (see Figure B, showing connection of the second link to the first link or housing), the bearing assembly comprising a second connecting member (see Figure B) fixed to the first housing (see Figure B), a first connecting member (see Figure B) fixed to the first rotatable member (see Figure B), and a bearing (see Figure B) configured to rotatably connect the first connecting member to the second connecting member (see Figure B).
The Examiner notes that the joint in Hirose has the input and outputs switched compared to the joint in Kyu 1. In Hirose the input link is located radially outward from the input link, while in Kyu 1 the input link is located radially inward from the output link. However, one having ordinary skill in the art before the effective filing date of the claimed invention would have readily appreciated that the bearing assembly in Hirose would work equally well in the joint of Kyu 1 since both joints deal with coupling two links rotationally to one another, and would require no modification of the joint, merely changing which end is the input versus the output. In the resulting Combination, the first connecting member would couple the bearing to the inward link, which is associated with the first housing, and the second connecting member would couple the bearing to the outward link, which is associated with the ankle support.
Further, it would be appreciated that providing bearings on both sides of the ankle joint in both a forward and backward location where the ankle joint couples the ankle to the first housing would provide more stability in the joint by preventing bending in the “U” shaped ankle if only one side were to be support, and further that providing bearings would increase the useful life and allow for smoother control of the ankle through reduced friction, and that to control side to side rotation of the ankle would require at least one output shaft to transfer rotational movement between the motor and the ankle 
Accordingly it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the robot joint disclosed in Kyu 1 with a bearing assembly to couple one end of first link with a second link and to provide an output shaft on the other end where the first link and second link are coupled as taught in Hirose, and therefore provide in the resulting Combination a bearing assembly to couple one end of the ankle support to the first housing to provide adequate support and reduced friction between the two components and to provide an output shaft on the other end of the ankle support to facilitate relative movement between the ankle support and the first housing to allow for precise rotational control of the ankle support.

    PNG
    media_image2.png
    882
    1561
    media_image2.png
    Greyscale

Sekine, which is directed to same field of one degree of freedom rotary robot joints teaches using servo assemblies in robot joints (see [0069], teaching the use of a servo motor, and accordingly the first assembly would be considered a first servo assembly). One having ordinary skill in the art before the effective filing date of the claimed invention would have readily appreciated that a servo 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the first assembly of the joint suggested by the Combination with a servo motor, and accordingly a first servo mechanism as taught in Sekine to increase the precision of controlling the rotary joint in the robot.
Regarding Claim 2, the Combination further suggests the joint according to claim 1, wherein the first connecting member comprises a first main body (see Figure B) and a first flange (see Figure B) protruding radially outwardly from a lateral surface thereof (see Figure B), the second connection member comprises a second main body (see Figure B). The bearing being radially sandwiched between the first main body and the second main body (see Figure B).
The Combination does not suggest that the second main body has a second flange. However, Hirose teaches in a second bearing assembly, a first connecting member comprises a first main body (see Figure B, left side of the figure) and a first flange (see Figure B) protruding radially outwardly from a lateral, a second main body (see Figure B) having a second flange (see Figure B) protruding radially inwardly from an inner lateral surface thereof (see Figure B), and the bearing is radially sandwiched between the first main body and the second main body (see Figure B) and axially sandwiched between the first flange and the second flange (see Figure B).
One having ordinary skill in the art before the effective filing date of the claimed invention would have readily appreciated that by providing the bearing assembly with a second flange as taught in the second bearing assembly of Hirose, that greater support could be provided to the joint by allowing for the bearing to better absorb axial loads.
Accordingly, it would have been obvious to having ordinary skill in the art before the effective filing date of the claimed invention to provide the bearing assembly of the joint suggested by the Combination with the second connecting member having a second flange as taught in Hirose to improve the ability of the robot joint to absorb axial loads applied along the joint.
	Regarding Claim 3, the Combination further suggests the joint according to claim 2, wherein the second connecting member further comprises a third flange (see Figure B) protruding radially outwardly from an outer lateral surface thereof at a side opposite the second flange (see Figure B), the third flange is fixed to the one of the two ends of the ankle support (see Figure B, the Examiner notes that in the Combination the ankle support is radially outward, and accordingly is connecting with the first link of the Figure).
Regarding Claim 4, the Combination further suggests the joint according to claim 3, wherein the third flange defines a plurality of threaded holes, and the ankle support defines a plurality of mounting holes arranged according to the threaded holes (see Figure A, showing that the ankle support has a plurality of fasteners circumferentially surrounding the opening and that the third flange is stacked next to the ankle support, and accordingly for the fasteners to couple the two components together both the ankle support and the third flange would have to have a plurality of threaded holes).
Alternatively, Hirose teaches in the second bearing assembly using a plurality of fasteners to fasten the third flange to the first link, which accordingly would require threaded holes in the third flange and the first link). One having ordinary skill in the art before the effective filing date of the claimed invention would have readily appreciated that providing the bearing assembly with a threaded connection between the ankle support and the third flange would improve the ability to provide maintenance to the joint, by allowing for easier assembly and disassembly of the joint.
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the third flange and the ankle support of the joint suggested by the Combination with a plurality of threaded holes as taught in Hirose to facilitate easier maintenance and assembly of the joint using threaded fasteners.
Regarding Claim 5, the Combination further suggests the joint according to claim 2, wherein the first connecting member defines a plurality of threaded holes extending axially through the first main body (see Figure B), the first housing comprising a mounting portion opposite the output shaft of the first servo (see Figure B, showing a mounting portion on the second link having a plurality of holes for fasteners; Note: in the resulting combination the first housing is associated with the second link), the mounting portion defines a plurality of mounting holes arranged according to the threaded holes (see Figure B).
Regarding Claim 6, the Combination further suggests the joint according to claim 1, wherein the one of the two ends of the ankle support defines a through hole (see Figure A), and the bearing assembly is partly received in the through hole (see Figure B, in the resulting Combination the through hole of the ankle support is associated with the first link, and as shown in the figure the bearing assembly is received in this through hole).
Regarding Claim 7, the Combination further suggests the joint according to claim 6, wherein the “one of the two ends” of the ankle support defines a receiving space (see Figure B, showing a stepped surface on the first link which is associated with the ankle support), the through hole is defined in a bottom of the receiving space (see Figure B, as best understood the through hole is being located radially inward, downward as the figure is oriented, and accordingly is considered to be a bottom of the receiving space); and the second connecting member is fixed to the bottom of the receiving space (see Figure B).

Claim 8 rejected under 35 U.S.C. 103 as being unpatentable over Kyu 1 (KR 2018-0071745-A) in view of Hirose et al. (US 5,455,497), Sekine (US 2015/0266185), and Long et al. (US 2011/0048157).
Regarding Claim 8, the Combination does not suggest that the joint according to claim 7 further has an end cap.
Long teaches in a robotic joint (see Fig. 2) to providing an end cap (1134) for coving a receiving space (see Fig. 2, showing a through-hole 1132, and a surrounding receiving space).
One having ordinary skill in the art before the effective filing date of the claimed invention would have readily appreciated that by having a receiving space open to the environment would subject the joint, and accordingly the bearings, motors, reduction gear, and other components to potential dust and other contaminants, and that providing an end cap would at least partially prevent a majority of the containments from entering the joint, thereby improving the useful life of the joint and overall robot.
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the joint suggested by the Combination with an end cap for covering the through-hole and receiving space as taught in Long to improve the useful life of the joint.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kyu (KR 2018-0021463-A) (hereinafter “Kyu 2”) in view of Kyu 1 (KR 2018-0071745-A), Hirose et al. (US 5,455,497), and Sekine (US 2015/0266185).
Regarding Claim 9, Kyu 2 discloses a robot comprising: a leg (300); a foot (see Fig. 1, showing a foot at the bottom distal end of the leg); and a joint (see Fig. 1) configured to connect the foot to the leg (see Fig. 1).
Kyu 2 does not discloses the specifics of the ankle jointed that connects the foot to the leg. However, Kyu 1, discloses an ankle joint of robot (see Figure A) comprising: a first assembly comprising a first housing (see Figure A) and a first motor (see Figure A) arrangement within the first housing (see Figure A, showing that the first housing includes the housing that would hold the reduction gear and bearings as well as the housing that houses the motor). An ankle support (see Figure A, showing a “U” shaped ankle support) comprising two ends rotatably connected to the first housing (see Figure A, 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the robot disclosed in Kyu 2 with the ankle joint disclosed in Kyu 1 to provide relative movement of the foot and the leg of the robot with two degrees of freedom to allow the robot to perform a walking movement.
Neither Kyu 2 nor Kyu 1 does not disclose the particulars of a bearing assembly that couples the first housing to the ankle support nor which side of the housing the output shaft extends through to couple with the ankle support. However, Hirose, which is directed to the same field of one degree of freedom rotary robot joints (see Figs. 1 and 2, showing a rotary joint that pivots about axis 14 and couples a first link 10R to a second link 26R), teaches a first assembly (see Fig. 2, showing a motor 52 and a housing 50) comprising a first housing (50) and a first motor (52) arranged within the first housing (see Fig. 2) and comprising an output shaft (see Fig. 2, showing that the output shaft attaches to a pulley system 52 that drives the joint). Where the joint couples the first and second links on two opposite ends along the axis or rotation (see Fig. 2 showing an “one of the two ends” on the right side of the joint and an “other end” on the left side of the joint), with the “other end” side of the joint having an output shaft (see Fig. 2, showing that the motor has an output shaft coupled to pulley system 54) is being connected to the “other end” of the second link (see Fig. 2, showing that the output shaft through the pulley system couples to the left side of the second link through reduction gear 56) and is connected on the “one of the two ends” by a bearing assembly (see Figure B, showing a first bearing assembly).
The bearing assembly (see Figure B, showing a first bearing assembly) configured to connect an one end of the second link (see Figure B) to the housing (see Figure B, showing connection of the second link to the first link or housing), the bearing assembly comprising a second connecting member (see Figure B) fixed to the first housing (see Figure B), a first connecting member (see Figure B) fixed to the 
The Examiner notes that the joint in Hirose has the input and outputs switched compared to Kyu 1. In Hirose the input link is located radially outward from the input link, while in Kyu 1 the input link is located radially inward from the output link. However, one having ordinary skill in the art before the effective filing date of the claimed invention would have readily appreciated that the bearing assembly in Hirose would work equally well in the joint of Kyu 1 since both joints deal with coupling two links rotationally to one another, and would require no modification of the joint, merely changing which end is the input versus the output. In the resulting Combination, the first connecting member would couple the bearing to the inward link, which is associated with the first housing, and the second connecting member would couple the bearing to the outward link, which is associated with the ankle support.
Further, it would be appreciated that providing bearings on both sides of the ankle joint in both a forward and backward location where the ankle joint couples the ankle to the first housing would provide more stability in the joint by preventing bending in the “U” shaped ankle if only one side were to be support, and further that providing bearings would increase the useful life and allow for smoother control of the ankle through reduced friction, and that to control side to side rotation of the ankle would require at least one output shaft to transfer rotational movement between the motor and the ankle assembly, and accordingly at least one of the ends of the ankle would have to receive an output shaft to facilitate such movement.
Accordingly it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the robot joint disclosed in Kyu 1 with a bearing assembly to couple one end of first link with a second link and to provide an output shaft on the other end where the first link and second link are coupled as taught in Hirose, and therefore provide in the resulting Combination a bearing assembly to couple one end of the ankle support to the first housing to 
Sekine, which is directed to same field of one degree of freedom rotary robot joints teaches using servo assemblies in robot joints (see [0069], teaching the use of a servo motor, and accordingly the first assembly would be considered a first servo assembly). One having ordinary skill in the art before the effective filing date of the claimed invention would have readily appreciated that a servo motor would provide drastically improved control of the robot joint through more precise control due to the encoders (see [0069]).
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the first assembly of the joint suggested by the Combination with a servo motor, and accordingly a first servo mechanism as taught in Sekine to increase the precision of controlling the rotary joint in the robot.
Regarding Claim 10, the Combination further suggests the robot according to claim 9, wherein the leg comprises a mounting member (see Kyu 2 Figs. 1 and 3, showing a mounting member having bolt holes for attaching the first housing) comprising two mounting walls (see Kyu 2 Fig. 2, showing two parallel plates extending the length of the leg) that are spaced apart from each other (see Kyu 2 Fig. 2), the first housing is rotatably connected to the two mounting walls (see Kyu 2 Figs. 1 and 2, showing that the housing of the Combination would be connected to the two mounting walls; see also Figure A).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kyu 2 (KR 2018-0021463-A) in view of Kyu 1 (KR 2018-0071745-A), Hirose et al. (US 5,455,497), Sekine (US 2015/0266185), and Nakamura et al. (US 8,414,303).
Regarding Claim 11, the Combination further suggests the robot accordingly to claim 9, wherein the first housing comprising a first mounting portion opposite the output shaft of the first servo (see Figure A, showing that both ends of the servo are mounted to the ankle support, and accordingly the side without the output shaft is considered to be the first mounting portion) with the first connecting member is connected to the first mounting portion (see Figure A and Figure B) and a second mounting portion (see Figure A, showing at a 90° angle to the first mounting position is the second mounting portion for rotatably mounting the leg (see Kyu 2 Fig. 1).
The Combination does not suggest a cable routing system within the joints. However, Nakamura which is directed to a similar robot joint having two one degree of freedom joints in series, teaches a first mounting portion (8) is hollow (see Fig. 1) and defines a first groove (15a) in a lateral surface thereof (see Fig. 4, the Examiner notes that “lateral surface” has not been defined as a direction, and as such the axial end surface of 15 that the groove is formed into is considered to be a lateral surface), a second mounting portion (39b) that is hollow (see Fig. 2) and defines an opening (39c) through which a cable (14a) is able to pass and extend through the first groove and into the interior of the first mounting portion (see Figs. 2 and 4; the Examiner also notes that the cable is not being actively claimed and as such any hole and groove that would be capable of receiving a cable, even an unconnected one would be considered to meet this claim recitation).
One having ordinary skill in the art before the effective filing date of the claimed invention would have readily appreciated that the routing system for two one-dimensions joints in series taught by Nakamura would allow for better cable routing in the Combination since the cables would be better protected, and would be provided with a system capable of handling and maintaining slack in the cable line, to prevent the cables from becoming stretched or tangles, thereby preventing premature failure of the joint through wires tangling or snapping.
the Combination with the cable routing system taught in Nakamura to prevent premature failure of the joint through tangled or broken wires.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY ROBERT WEBER whose telephone number is (571)272-3307.  The examiner can normally be reached on 7:30 - 5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM J KELLEHER can be reached on (571) 272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/G.R.W./Examiner, Art Unit 3658                                                                                                                                                                                         
/Jake Cook/Primary Examiner, Art Unit 3658